DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed March 14, 2022 has been entered. Claims 1, 7, 9, and 10 have been amended.  Those are also the independent claims. Claim 3 is now canceled. Therefore, the pending claims are claims 1, 2, and 5-10.
The applicant’s Remarks, filed March 14, 2022, has been fully considered. The applicant has applied for the AFCP 2.0 program and that application is accepted. The applicant argues under the heading “Rejections Under 35 U.S.C. § 112” against the antecedent basis rejection of claim 9 made by the examiner in the last Detailed Action, which was the Final Rejection dated February 10, 2022.  That applicant argues that there is, in fact, no antecedent basis problem with that claim. The applicant has also amended the other claims that were rejected for having an antecedent basis problem. The examiner agrees with the applicant’s argument regarding claim 9 and agrees that the amendments should result in the withdrawal of the 35 U.S.C. § 112(b) rejection. Therefore 35 U.S.C. § 112(b) rejection is withdrawn. 
The examiner notes that the applicant has also amended the claims as suggested on page 12 of the last Detailed Action. These amendments result in the withdrawal of the U.S.C. § 112(a) rejection. The reason why “when” has written description but “wherein” does not is explained in the last bullet on page 10 of the last Detailed Action. Since both the U.S.C. § 112(a) rejection and the U.S.C. § 112(b) rejection are both withdrawn, there are no more rejections. 

Allowable Subject Matter
Claims 1, 2, and 5-10 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7, 9, and 10 are the independent claims and the prior art of record, alone or in combination, fails to teach or suggest at least one of the claim limitations contained in each of these claims. 
This Detailed Action will first summarize the invention as embodied in the independent claims in broad reasonable interpretations, then proceed to discuss how they are different from the prior art. 
Regarding claim 1, in one broad reasonable interpretation the claim can be interpreted as commented out in bold below: 
Regarding claim 1, in one broad reasonable interpretation the claim can be interpreted as commented out in bold as follows: 
A vehicle movement control device, 
in a vehicle, the vehicle movement control device comprising a processor and memory configured to: 
calculate at least a lateral acceleration of a vehicle; and 
control, based on the lateral acceleration, the [should read “a” to avoid an antecedent problem] resultant acceleration to reduce a resultant jerk (see the disclosure of the present application, paragraph 0025, which discusses Fig. 3. The paragraph teaches that while Figs. 3 and 4A involve “constant speed driving and lateral jerk…even with longitudinal acceleration,” i.e., even without constant speed, “the longitudinal acceleration and the lateral acceleration may be controlled such that the relationship between resultant acceleration…and the resultant jerk…becomes the relationship illustrated in FIG. 3.” This can mean, in one broad reasonable interpretation, that, when entering a turn, the system or method can use knowledge of the lateral acceleration to control resultant acceleration. The term “resultant” is known in the art to mean a vector. Therefore, resultant acceleration is a vector made up of lateral and longitudinal acceleration. Jerk is the time derivative of acceleration. Essentially the vehicle can control the longitudinal speed to reduce jerk.), 
wherein the vehicle turns such that a road curvature absolute value of a travel path increases and reaches a maximum value or is made constant (what this is saying is that the limitations in the following clauses relate to a situation in which the curvature of the travel path of the vehicle increases. This is the section in Fig. 1 that goes from a to b and then reaches point b, which is when the road curvature is made constant. Between points b and c the road curvature is constant.), 
wherein a steady turning state is defined as when the resultant acceleration during the turning is maximized (paragraph 0025 of the specification of the present application teaches that, although Figs. 3 and 4A illustrate a condition involving “constant speed driving”, “even with longitudinal acceleration,” i.e., even without constant speed, “the longitudinal acceleration and the lateral acceleration may be controlled such that the relationship between resultant acceleration…and the resultant jerk…becomes the relationship illustrated in FIG. 3.” This paragraph can be extended to teach that Fig. 2 also relates to resultant acceleration and resultant jerk. See the “Summary of Invention” section of the Non-Final Rejection, dated August 27, 2021 for more about these figures and how they can be reasonably and broadly interpreted. Since Fig. 1 contains the points “a” and “b,” which Fig. 3 also contains, the two figures are related. With all that in mind, note that the specific limitation here can be reasonably interpreted as follows: resultant acceleration is maximized, as can be seen in both the top figure of Fig. 2 and the top figure of Fig. 3 (both interpreted in light of paragraph 0025), at the end of the travel path going from a to b; in other words at point b where the vehicle enters the section from b to c where the curvature is constant and turning is in steady state. The turn from a to b gets tighter as the vehicle travels from a to b, so the steering angle changes. But the steering angle is steady from b to c. If the vehicle is at a constant velocity, as contemplated in paragraph 0025, then the resultant acceleration would be the lateral acceleration since the longitudinal acceleration would be 0. If the vehicle is not traveling at a constant speed, as also contemplated in paragraph 0025, then the labels in Fig. 3 can be reinterpreted by replacing “lateral” with “resultant” on the Y axes. Therefore, as seen in Fig. 3, top figure, resultant acceleration is maximized when it hits Gymax at point b.),
wherein a first region is defined as a region with the resultant acceleration equal to or less than half of the resultant acceleration in the steady turning state (this clause relates to the top figure of Fig. 3, bounded by the vertical lines marked by the curly bracket labeled “A”. Note that the clause is still referring to the resultant acceleration G, not the resultant jerk, J. When interpreting this figure in light of paragraph 0025, the limitation here regarding the “region with the resultant acceleration equal to or less than half of the resultant acceleration” is labeled Gymax/2 in Fig. 3.), 
wherein a second region is defined as a region with the resultant acceleration larger than half of the resultant acceleration in the steady turning state (this clause, in light of paragraph 0025, relates to the top figure of Fig. 3, bounded by the vertical lines marked by the curly bracket labeled “B”.), 
wherein the resultant acceleration occurring in the vehicle is controlled such that 
the resultant jerk, which is an absolute value of a change over time of the resultant acceleration occurring in the vehicle, is maximized in the first region (this clause relates to the bottom figure of Fig. 3, bounded by the vertical lines marked by the curly bracket labeled “A”. In that section jerk, J, reaches its max, or Jymax, and is therefore maximized in the first region.), and 
a time average of the resultant jerk in the first region becomes larger than a time average of the resultant jerk in the second region (this clause relates to Fig. 4B and paragraph 0024. These teach that under “non-clothoid curve traveling” the “jerk time average” in region A is larger than in region B. Non-clothoid curve traveling is defined in paragraph 0022 as traveling “according to the present embodiment” meaning, according to claim 1 as just commented out.), -2- 4863-2700-4161.1Atty. Dkt. No. 096243-0240 
wherein the resultant acceleration is obtained using an absolute value of the lateral acceleration in a vehicle lateral direction and an absolute value of a longitudinal acceleration in a vehicle longitudinal direction (this is a definitional clause.).  

Claim 9 is the method claim of claim 1. 
Claim 7 can be reasonable and broadly interpreted in a similar manner to claim 1, though with some important differences. Independent claim 7 starts with the phrase “A target course generation device” while claim 1 starts with the phrase “A vehicle movement control device”. Furthermore, claim 7 recites “the target course is generated such that the resultant jerk…” while claim 1 recites “the resultant acceleration occurring in the vehicle is controlled…” Claim 7 has to do with target course generation, while claim 1 has to do with controlling the resultant acceleration. Interested readers can further consult the “Summary of Invention” section on pages 5-12 of the Non-Final Rejection, dated September 2, 2021, for more on the invention, especially as it relates to claims 7 and 8’s relationship to Fig. 11, at least in their previous claim language. 
Claim 10 is the method claim of claim 7. 

How do these claims relate to the prior art? Controlling jerk is not unknown in the art. However, claim 1 not only controls jerk, but does so in a very particular manner as defined in the claim, which essentially puts Fig. 3 into words. Claim 1, as described in Fig. 3 and paragraph 0025, teaches that resultant acceleration will be controlled such, when turning from points a to b, half the maximum resultant acceleration arrived at in point b, will be used to define region A. Furthermore, the resultant jerk will be maximized in that region. This is highly specific and not found in the prior art, alone or in combination. 
Takahashi et al. (US2010/0055649 A1) teaches in Fig. 21(b) and 22(b) apparently controlling acceleration from the solid line to the dashed line, so that jerk changes from the solid line to the dashed line. But Fig. 21(b), middle figure, does not match the present application, if Fig. 2 was overlaid on Fig. 3 and Fig. 3 was displayed with a dashed line.

    PNG
    media_image1.png
    421
    673
    media_image1.png
    Greyscale

Takahashi et al. (US2015/0094927 A1), teaches controlling lateral and longitudinal acceleration based on a trajectory curve. Fig. 5 and paragraph 0089 teach a “pre-cornering deceleration command” being calculated, which is not in the present claims. Then, when the vehicle starts turning, shown in section B of Fig. 5, the system determines a deceleration command “based on lateral jerk information”. Yet Takahashi does not teach controlling resultant jerk so that it is maximized in a first region. Indeed, Takahashi does not define such a region in the first place. 
Takahashi et al. (US2014/0180554 A1), hereinafter Takahashi ‘554, teaches in at least Fig. 9 a system that adjusts acceleration and jerk. However, Takahashi does not define jerk within specific road turning points, such controlling jerk through the beginning of a turn before a steady turning state is reached, as in the present application. Indeed, as indicated in paragraph 0062, at least some of the disclosure is directed to decelerating “before the curve”. 
Yamakado et al. (US2014/0145498 A1) teaches a system that controls braking and acceleration to distribute driving force. As shown in Fig. 6, the disclosure considers changes in steering angle, such as sections 1 to 2. Yet as seen in Figs. 7 and 19, the lateral jerk does not change, nor is it maximized in a first region as in the present application, claim 1. Furthermore, no trajectory generation is described, much less trajectory generation to reduce resultant jerk within a first region, as taught in claim 7 of the present application. 
Yamakado et al. (US2012/0179349 A1) teaches a system for controlling the driving force and braking force of each of four wheels independently. As shown in Fig. 9, the disclosure considers changes in steering angle, such as sections 1 to 2. The disclosure does not teach controlling jerk in a first region as taught in claim 1 of the present application. Furthermore, no trajectory generation is described, much less trajectory generation to reduce resultant jerk within a first region, as taught in claim 7 of the present application. 
Yamakado et al. (US2015/0239442 A1), hereinafter Yamakado ‘442 teaches in Fig. 1, points 2 and 3, and paragraph 0136, something similar to the present application, Fig. 1, points a and b. Yamakado ‘442 also teaches in Fig. 18 a graph that somewhat resembles Fig. 3 of the present application. Yet the disclosure does not include graphs for jerk. Nor does the disclosure teach controlling jerk so that it is maximized in a first region, as in claim 1 of the present application. Furthermore, no trajectory generation is described, much less trajectory generation to reduce resultant jerk within a first region, as taught in claim 7 of the present application. Rather, the vehicle was tested on a test course. The vehicle did not generate its own course. 
Shimura et al. (U.S. Pat. No. 8,676,464 B2) teaches a system that, as seen in Fig. 6, detects lateral Jerk, determines a correction amount, and outputs that correction. Yet the disclosure does not teach controlling jerk so that it is maximized in a first region, as in claim 1 of the present application. Therefore, Shimura does not teach the present application. 
Because the prior art of record, alone or in combination, does not teach the independent claims of the present application, those claims are allowed. Because the independent claims are allowed, their dependents are also allowed for at least the same reasons as the independent claims. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665